DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication Request for continued examination (RCE) filed on 08/16/2022.
Claims 1-7, 10-17, 20, and 21 are pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/16/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 08/16/2022, with respect to previous office action dated 04/12/2022 have been fully considered and are persuasive.  The rejections of 04/12/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 10-17, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 20: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “a display terminal including a first processor; and a process management system that includes a second processor and that communicates with the display terminal, wherein the process display system determines that the first processor judges a change level of the process information on the display terminal when the display terminal satisfies a predetermined attribute condition, and the process display system determines that the second processor judges the change level of the process information on the display terminal when the display terminal does not satisfy the predetermined attribute condition, the predetermined attribute condition relating to at least one of a model name, a type of display terminal, and a throughput, and wherein the determined one of the first processor or the second processor performs control of whether to update display of process information regarding a process, the process information being displayed by the display terminal, and the control being performed on a basis of a change level of the process information on the display terminal, the change level including at least one of a change of a person in charge and a change of a deadline”.

Claims 2-7, 10-17, and 21 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622